Citation Nr: 1100701	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  00-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an upper respiratory 
condition claimed as sinusitis.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), for the period after September 
2001. 

(A separate decision is being issued with regard to the claims of 
increased ratings for right and left knee disabilities and for 
diabetes mellitus, for service connection for a left hip 
disability, for a total disability rating based on individual 
unemployability (TDIU), and for an effective date earlier than 
June 11, 1998 for the 30 percent evaluation for the partial 
patellectomy of the right knee.)


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 until 
December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions.  The matter was 
previously before the Board in September 2005.  

In March 1999, the RO denied service connection for hearing loss, 
tinnitus, and sinusitis.  Also in March 1999, the RO granted 
service connection for PTSD, and assigned a 10 percent disability 
evaluation, effective from June 1998.  In a July 2002 rating 
action, the RO increased the disability evaluation assigned for 
PTSD to 30 percent effective from September 2001.  

In September 2005, the Board denied the appeals of these 
decisions.  The Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court); and in a joint motion for 
partial remand (which was put into effect by an August 2007 Court 
order), the parties agreed to not disturb that portion of the 
Board's September 2005 decision that denied a rating in excess of 
10 percent for PTSD prior to September 2001, but to vacate the 
Board's September 2005 decision with respect to service 
connection for hearing loss, tinnitus and sinusitis, and the 
disability evaluation for PTSD for the period after September 
2001.  These issues were then remanded to the Board, who in turn, 
remanded them for additional development, consistent with the 
joint motion for remand.  The requested development having been 
accomplished, the claim is once again before the Board.


FINDINGS OF FACT

1.  The competent evidence fails to link the Veteran's bilateral 
hearing loss with his time in service.

2.  The competent evidence fails to link the Veteran's tinnitus 
with his time in service.

3.  The competent evidence fails to link an upper respiratory 
condition claimed as sinusitis with the Veteran's time in 
service.

4.  The Veteran's PTSD has not been shown to cause occupational 
and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Criteria for service connection of bilateral hearing loss are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2009).

2.  Criteria for service connection of tinnitus are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).

3.  Criteria for service connection for an upper respiratory 
condition claimed as sinusitis are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2009).

4.  Criteria for a rating in excess of 30 percent for PTSD for 
the period after September 2001, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.125, 4.126, and 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

Hearing loss and Tinnitus

The Board initially denied service connection for hearing loss 
and tinnitus in September 2005.  This decision was vacated by a 
Court order in August 2007 and returned to the Board pursuant to 
a joint motion for remand.  In the joint motion for remand, it 
was argued that the Board had not explained why it considered the 
May 2004 VA examination adequate, and it was contended that the 
examiner had given insufficient consideration to the Veteran's 
assertions of military noise exposure.

In response, the Board remanded the Veteran's claim to obtain an 
additional VA medical opinion.  In doing so, the Board documented 
the Veteran's complaints of military noise exposure and explained 
that a previous examination was considered inadequate as the 
examiner had not commented on the Veteran's report of in-service 
injury, but relied only the service treatment records to provide 
a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 at 
38-40 (2007).  

The Veteran was provided with a VA examination in July 2008 which 
complied with the Board's remand instructions.  The examiner was 
provided with the Veteran's extensive claims file and considered 
the Veteran's report of military noise exposure in providing his 
opinion.  He also provided a complete rationale for his opinion.  
As such, the Board concludes that this opinion is more than 
adequate for rating purposes and the Board will therefore proceed 
with the adjudication of the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus. 

The Veteran filed his claim for bilateral hearing loss and 
tinnitus in May 2000.  He subsequently testified at a hearing 
before the Board in May 2005 that during service he was exposed 
to constant artillery fire related noise during service both 
while serving in Vietnam and while training recruits.  
Specifically, the Veteran reported serving as a 155mm gun chief, 
and he indicated that he was in charge of firing artillery.  The 
Veteran stated that he fired guns all day and night, while in 
Vietnam from January to December 1968.  The Veteran indicated 
that he was provided with very little hearing protection; and 
understandably hearing protection was not the top priority while 
stationed in a war zone.  The Veteran also testified that he 
noticed a decrease in his hearing acuity and ringing in his ears 
while in service.  The Veteran denied being exposed to any loud 
noise during his post-service jobs as a tractor-trailer driver 
and a security officer.

Service treatment records confirm that the Veteran was exposed to 
noise in the military, as it is documented that he was struck in 
the knee by the recoil shell of a howitzer, meaning that he was 
around howitzers when they were being fired.  The Veteran's DD-
214 also lists his MOS as field artillery crewman.  

Service treatment records do not however show that the Veteran 
ever sought treatment while in service for either hearing 
difficulty or for ringing in his ears, and he has not alleged 
that he ever sought any treatment in service.  Additionally, 
while the Veteran testified in 2005 that he noticed a decrease in 
his hearing acuity while in service, his statement is directly 
contradicted by his notation in 1968 that he did not have then, 
nor had he ever had, any hearing loss.  No audiometric testing 
appears to have been completed at separation. 

On his substantive appeal the Veteran asserted that the buzz in 
his ears must have been from the 155mm howitzers in Vietnam and 
Germany, although he gave no indication when he first began 
experiencing the buzzing.

After a VA examination in September 2001, a VA examiner indicated 
that he could find nothing in the Veteran's claims file to 
substantiate service connection for either hearing loss or 
tinnitus.  The results of the hearing exam with puretone 
thresholds recorded in decibels (dB) were:


HERTZ (Hz)

500 
1000 
2000 
3000 
4000 
Right
15
15
15
20
35
Left
20
20
15
25
35

Speech recognition testing showed 100 percent in the right ear 
and 92 percent in the left ear.  The examiner opined that it was 
extremely unlikely that the Veteran's tinnitus was connected to 
his time on active duty.  

The Veteran was provided with a second medical examination in May 
2004.  The results of the hearing exam with puretone thresholds 
recorded in decibels (dB) were:


HERTZ (Hz)

500 
1000 
2000 
3000 
4000 
Right
20
15
10
20
40
Left
20
15
10
25
35

Speech recognition testing showed 100 percent in the right ear 
and 92 percent in the left ear.  The examiner indicated that the 
audiogram revealed a bilateral minimal high frequency 
sensorineural hearing loss, and the examiner diagnosed the 
Veteran with recurrent tinnitus bilaterally.  The examiner 
indicated that his review of the Veteran's available service 
medical records was negative for hearing loss and tinnitus, and 
that it therefore appeared that the Veteran's current minimal 
hearing loss and tinnitus had occurred subsequent to separation 
from service.  The examiner concluded that it was less likely 
than not that Veteran's bilateral high frequency, sensorineural 
hearing loss and tinnitus are related to military service.

However, as noted above, the Court has held that an examination 
was inadequate where the examiner did not comment on a veteran's 
report of in-service injury, but relied only the service 
treatment records to provide a negative opinion.  See Dalton v. 
Nicholson, 21 Vet. App. 23 at 38-40 (2007).  

As such, the Veteran was provided with an additional VA 
examination in July 2008.  The results of the hearing examination 
with puretone thresholds recorded in decibels (dB) were:


HERTZ (Hz)

500 
1000 
2000 
3000 
4000 
Right
15
20
15
25
35
Left
15
15
15
20
35

Speech recognition testing showed 96 percent in both ears.  

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

As such, the testing at the July 2008 VA examination did not 
actually show that the Veteran had a hearing disability for VA 
purposes; and during the course of the Veteran's appeal, hearing 
loss for VA purposes was only shown on one of three audiometric 
tests.  Nevertheless, the examiner in July 2008 diagnosed the 
Veteran with bilateral minimal hearing loss with normal 
audiometric thresholds present and with tinnitus.

The examiner thoroughly reviewed the Veteran's claims file, as 
evidenced by his recitation of its contents, including the 
service treatment records and the post-service treatment records.  
The examiner indicated that although audiometric testing was not 
conducted at the Veteran's separation physical, the fact was that 
the Veteran only had minimal high frequency sensioneural hearing 
loss at the present time.  The examiner noted that the Veteran 
was discharged from service 40 years earlier, and opined that 
there was only a remote possibility, at best, that any 
significant threshold shifts might have been incurred while on 
active duty.  The examiner acknowledged that the Veteran had 
significant military noise exposure, but also noted that the 
Veteran had significant post-military noise exposure (having 
worked as a truck driver and worked for the Postal Service using 
heavy equipment for approximately 18 years).  Thus, the examiner 
found no evidence that either noise exposure significantly 
affected his hearing levels.  Furthermore, the examiner added 
that the Veteran did not provide a history that might suggest 
that either hearing loss or tinnitus might have been incurred 
while on active duty.  As such, the examiner opined that it was 
less likely than not that either the Veteran's hearing loss or 
his tinnitus was related to military noise exposure.

The Court of Appeals for Veterans Claims (Court) has held that 
lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or within a 
presumptive period; and, when a condition is not chronic and 
there is no medical evidence of a causal nexus, lay testimony or 
medical evidence may establish continuity of symptomatology.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the 
Court has specifically held that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he developed symptoms such as ringing in the ears 
during service, and that the ringing has persisted to the present 
day.  A Veteran is also considered competent to relate that he 
has perceived diminished hearing ability, although he is not 
competent to diagnose hearing loss as a disability as such a 
determination is based on the results of audiometric testing.

However, once it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry shifts to 
a determination as to whether the Veteran's testimony is 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The Veteran and his wife each testified that the Veteran's 
hearing had become worse after service; and the Veteran added 
that he began to perceive a buzzing in his ears while in service.  
However, while the Veteran and his spouse are competent to report 
such conditions, the Board does not find their testimony 
sufficiently credible to support the conclusion that either the 
Veteran's tinnitus or his hearing loss began in service.  The 
Veteran's wife did not marry the Veteran until 1986, nearly two 
decades after he separated from service, and as such she cannot 
provide firsthand knowledge of the Veteran's hearing acuity prior 
to, during, or immediately after the Veteran's military service. 

Additionally, the Veteran acknowledged in October 2009 that he 
was having memory problems; and his first assertion that the 
buzzing began in service appeared at the Board hearing in May 
2005, more than 35 years after he separated from service.  
Moreover, while he testified that the buzzing began in service, 
at his VA examination in September 2001, the Veteran stated that 
his tinnitus had begun occurring approximately 15 years earlier.  
However, 15 years earlier would have been in the mid to late 
1980s which was more than a decade removed from service; and his 
testimony therefore directly conflicts with his earlier assertion 
as to the onset of his tinnitus.  Further undermining the 
credibility of his testimony is the fact that the Veteran denied 
any post-service noise exposure at his hearing, yet his 
employment history shows that he drove a tractor trailer and 
worked with heavy machinery at the Post Office, both of which 
almost certainly involved noise exposure.

The Board once again acknowledges that a lay person is competent 
to provide testimony about the onset of hearing loss and 
tinnitus; but in this case, for the reasons laid out above, the 
Board concludes that the Veteran's testimony is not so credible 
that it can support the grant of service connection for either 
hearing loss or tinnitus.  This conclusion is bolstered by the 
medical opinions which have unanimously found that neither 
hearing loss nor tinnitus either began during or was otherwise 
caused by the Veteran's military service.  The most recent VA 
opinion was rendered after an examination of and an interview 
with the Veteran and after a review of his medical records.

As such, the Board finds that the preponderance of evidence is 
against the Veteran's claim, and therefore there is no reasonable 
doubt that can be resolved in his favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus are denied.

Sinusitis

The Board initially denied service connection for sinusitis in 
September 2005.  This decision was vacated by a Court order in 
August 2007 and returned to the Board pursuant to a joint motion 
for remand.  In the joint motion for remand, it was argued that 
the Board had given insufficient consideration to the Veteran's 
testimony that his sinusitis began in service, noting that 
competent lay evidence, regarding matters that are within a 
Veteran's personal knowledge and experience may not be rejected 
based solely upon the fact that the record fails to contain 
corroborating medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has read the 
argument advanced by the Veteran and closely scrutinized his 
testimony; and the Board will endeavor to better explain the 
reasoning for this decision.  However, the Board again concludes 
that the Veteran's sinus problems began after service and were 
not otherwise caused by his military service; and for this 
reason, the Veteran's claim is once again denied.

The Veteran filed a claim for sinusitis in June 1998, asserting 
that the condition began while he was on active duty.  At his 
hearing before the Board in May 2005, the Veteran asserted that 
every year between September and November, dating back to 
service, he has had to seek treatment for sinus problems.  He 
recalled being given some spray or pills while in service; and he 
asserted that he was given spray while in Vietnam.  The Veteran 
stated that he underwent a very brief separation physical, and 
denied being asked about any sinus problems.  However, it is 
noted that on the Veteran's medical history survey completed in 
conjunction with his separation physical he was specifically 
asked whether he had then or had ever had any sinusitis or hay 
fever, but the Veteran affirmatively answered "no".  The 
Veteran testified that following service, he began receiving 
sinus treatment the following year in Georgia where he recalled 
being given a spray and having his nose packed with cotton.  
Unfortunately, the doctor who allegedly provided the treatment is 
no longer around, and the Veteran was unable to locate records.  
The Veteran stated that he had received treatment one to two 
times per year every year since then.  The Veteran stated that 
several doctors had informed him that his condition was related 
to his military service, but the Veteran failed to identify any 
of these doctors.  The Veteran indicated that he had been 
receiving treatment at the Dallas VAMC since approximately 1972, 
which would be the earliest records of sinus problems.

As it happens, the first record of any sinus treatment appears in 
September 1989, when the Veteran presented for treatment 
complaining of nasal and respiratory congestion.  He was 
diagnosed with sinusitis.  In March 1997 the Veteran was 
diagnosed with pharyngitis, but it was noted that there was no 
sinus tenderness.  In February 1998, the Veteran was diagnosed 
with allergic rhinitis.  In a May 2002 VA treatment record it was 
noted that the Veteran had chronic sinus problems secondary to 
environmental allergies.

In his substantive appeal the Veteran asserted that he had sinus 
surgery in 1995 for difficulty breathing, but again there is not 
a dispute that the Veteran currently has such problems, the issue 
remains when they began.

In an effort to assist the Veteran in substantiating his claim, 
VA provided the Veteran with a medical examination in September 
2001.  After examining the Veteran and reviewing his claims file, 
the examiner indicated that he could not find anything in the 
claims file to substantiate service connection for sinusitis.  
The examiner opined that it is extremely unlikely that the 
Veteran's sinusitis was connected to active duty.

As noted, the joint motion for remand took issue with this 
opinion, and in January 2008, the Board remanded the Veteran's 
claim to attempt to locate records from the Dallas VAMC that the 
Veteran identified in his testimony, and to obtain an additional 
medical opinion.  

The Veteran underwent the VA examination in July 2008.  The 
examiner reviewed the extensive claims file, noting the Veteran's 
reported history of congestion and drainage.  The Veteran also 
informed the examiner that his sinus symptoms seemed to have 
occurred when he moved to Texas, and he related having had sinus 
surgery approximately 20 years earlier.  The Veteran asserted 
that he had been treated 3-4 times in the past year for sinus 
infections.  On examination, there was mild septal deviation to 
the right side and there was some swelling involving the middle 
and inferior turbinates on both sides.  The examiner estimated 
that approximately 30 percent nasal obstruction was present on 
each side.  A CT scan showed no significant paranasal sinus 
pathology.  The examiner noted that the service treatment records 
were negative for any sinus problems and he observed that the 
Veteran denied ear, nose, or throat problems on his medical 
history survey at separation.  The examiner diagnosed the Veteran 
with allergic rhinitis and found that there was no evidence of 
either acute or chronic sinusitis.  In conclusion, the examiner 
found that in addition to the lack of any complaints of allergic 
rhinitis in the service treatment records, the Veteran did not 
provide a history to suggest that allergic rhinitis was incurred 
on active duty.  It was for that reason that the examiner opined 
that it was less likely than not that the Veteran's allergic 
rhinitis was related to his military service.  Additionally, 
there was no evidence of sinusitis present.

Generally, a claim must identify the benefit sought. 38 C.F.R. §§ 
3.151, 3.155(a).  The requirement to identify the benefit sought 
means that a claimant must describe the nature of the disability 
for which he is seeking benefits.  Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009); See Ingram v. Nicholson, 21 Vet. App. 232, 256 
(2007).  A claimant may satisfy this requirement by referring to 
a body part or system that is disabled or by describing symptoms 
of the disability.  Brokowski; See Clemons v. Shinseki, 23Vet. 
App. 1, 5 (2009).  While the Veteran's claim was for 
"sinusitis" the fact remains that it is clear that he was 
trying to relate symptoms of nasal congestion or of an upper 
respiratory disability.  Thus, while the most recent VA 
examination found no evidence of sinusitis, the Veteran's claim 
will not be denied on the ground that he does not have sinusitis.  
Rather, the Board will consider whether the allergic rhinitis 
which was identified at the examination either began during or 
was otherwise caused by the Veteran's military service.  

The Veteran is competent to report symptoms such as congestion or 
nasal drainage as they are capable of lay observation.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating 
this claim, the Board must assess not only competency of the 
Veteran's statements, but also their credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran has testified at a hearing before the 
Board that he believes that his allergic rhinitis (which he 
described as a sinus condition) began while he was in service.  
However, this statement was not supported by the service 
treatment records which showed no evidence of sinus related 
complaints.  It is possible that some service treatment records 
could have gone missing, but this does not explain the fact that 
the Veteran specifically denied any sinus problems on his medical 
history survey completed in conjunction with his separation 
physical.  Furthermore, while the Veteran testified that his 
symptoms began in service, he told the VA examiner that the onset 
of his sinus symptoms occurred when he moved to Texas, which 
would have occurred after service.  

The Board is sympathetic to the fact that the Veteran is trying 
to recall symptoms that reportedly occurred nearly 40 years 
earlier, but the fact is that Veteran acknowledged in October 
2009 that he had been having memory issues, and the evidence 
documented contemporaneously with the Veteran's separation from 
military service shows that the Veteran affirmatively denied 
having any sinus related problems at that time.  

Lay testimony may be competent to report something like the onset 
of allergic rhinitis; but in this case, the Veteran's testimony 
is simply not sufficiently credible to support a grant of service 
connection.  The Veteran testified that his symptoms began in 
service, but these statements are contradicted by his statements 
that were rendered contemporaneously with his separation from 
service.  Furthermore, the Veteran related his symptoms to a VA 
examiner, but the examiner found that the history related by the 
Veteran was not consistent with having an onset of allergic 
rhinitis in service. 

As such, the medical evidence is squarely against the Veteran's 
claim, and it is accordingly denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  However, consideration of 
the appropriateness of "staged rating" is also required.  
 
The Veteran has asserted that his PTSD is more disabling than is 
reflected by the 30 percent disability rating which he is 
currently assigned.  As noted in the Introduction, the Veteran's 
rating for PTSD was increased from 10 percent to 30 percent in 
September 2001.  In September 2005, the Board confirmed the 
denial of a rating in excess of 10 percent prior to September 
2001, and this decision has not been challenged, as the August 
2007 joint motion for remand specifically excluded it.  As such, 
the issue on appeal is whether a rating in excess of 30 percent 
was warranted at any time since September 2001. 

The Veteran's PTSD is currently rated at 30 percent under 
38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is assigned when 
PTSD causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating is assigned when PTSD causes occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including maintenance 
of minimal hygiene); disorientation to time or place; or, memory 
loss for names of close relatives, occupation, or own name.  Id.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are intended to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Rating 
Schedule.  Instead, VA must consider all symptoms of a veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  

The Veteran's representative has argued that the Veteran meets 
the criteria for a 50 percent rating because he has demonstrated 
some of the symptoms that are listed in the criteria for a 50 
percent rating; namely, impairment of short-term and long-term 
memory, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The representative also pointed out that the 
Veteran has reported having nightmares and panic attacks up to 
four times per month.  She also pointed to the Veteran's 
testimony that his PTSD had a terrible affect on his home life; 
that he had nightmares, night sweats, and flashbacks; and that he 
no longer went bowling for fear of being in crowds.  

The Board has kept this argument in mind in reviewing the 
Veteran's extensive file; and will consider it below in 
conjunction with a discussion of the medical evidence of record 
which includes multiple VA examinations and numerous VA treatment 
records since September 2001.

In September 2001, the Veteran underwent a VA examination which 
provided the basis for increasing his rating for PTSD from 10 
percent to 30 percent.  The Veteran reported that he had worked 
at the Post Office for the previous 11 years.  He had been 
married to his wife since 1986, and stated that they got along 
well.  He also reported good relationships with his three 
children.  The Veteran stated that he presently worked as an 
associate pastor.  The Veteran made good eye contact, he talked 
at a normal rate and volume, and his thought processes were 
appropriate.  There was no history of loss of impulse control.  
The Veteran reported having obsessive thoughts about Vietnam as 
well as panic attacks.  The examiner found the Veteran's affect 
to be flexible and his mood congruent.  The Veteran was well-
oriented.  His memory was described as both good and bad.  The 
examiner diagnosed the Veteran with mild PTSD and assigned a GAF 
of 70.

The Board notes that a GAF score between 61 and 70 is assigned 
when a person has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but is generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Veteran underwent a second VA examination in February 2003.  
The Veteran was cleanly dressed and cooperative.  His speech was 
normal, and he was goal directed.  The Veteran did report 
nightmares several times per week, and he described some 
irritability and avoiding crowds.  The examiner diagnosed the 
Veteran with moderate PTSD, but perplexingly assigned a GAF of 
45-50 which would be indicative of serious rather than moderate 
symptoms.
A rating between 41 and 50 is to be assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Yet, the examination did not 
find suicidal ideation and there was no finding that the 
Veteran's PTSD caused serious impairment in social or 
occupational functioning.

In May 2003, VA treatment records note that the Veteran's mood 
was improved with the medication he was taking.  In August 2004, 
the Veteran appears to have had a temporary spike in PTSD 
symptomatology which was noted to reduce his GAF from 65 to 59 
(however, 59 is still only indicative of moderate symptoms, which 
trend towards mild symptoms) as a result of the war in Iraq.  
Treatment records from November 2003 note continued moderate 
symptoms of PTSD.  

In August 2004, the Veteran was given a GAF of 50 at a PTSD 
evaluation, but it was noted that he had run out of his 
medication and had not been able to get it refilled, and that 
since his medication had run out, his symptoms such as nightmares 
had increased.  It was noted that the Veteran had been married to 
his wife for 18 years and that they appeared to get along quite 
well.  The Veteran was well-groomed, cooperative, and easily 
engageable.  He had normal speech, his mood was pretty good and 
his thought processes were coherent and goal-directed.  The 
Veteran was alert and oriented, with good insight and judgment.  
At treatment sessions in February and March 2005, the Veteran 
reported infrequent disturbing dreams.  He was well-groomed and 
cooperative and had normal speech, pretty good mood, and fair 
insight and judgment.  GAF scores of 60 were assigned.

At his hearing before the Board in May 2005, the Veteran 
testified that he was currently undergoing private PTSD 
counseling once a month; and he described having such symptoms as 
nightmares, sweats, and flashbacks; rare suicidal and homicidal 
ideations; memory loss (noted by both the Veteran and his wife); 
panic attacks occurring two to four times a month; and no social 
life.

A treatment record from May 2005 showed that the Veteran was 
given a GAF of 60 and it was noted that he was sleeping well with 
the Seroquel, and that he very rarely had disturbing dreams.  It 
was noted that the Veteran still had some paranoia at times, but 
this had seemed to decrease.  The Veteran reported feeling 
stable, and did not desire any change in his medication.  In June 
2005 the Veteran was well-groomed and cooperative, with normal 
speech, and goal-directed thought processes.  The Veteran 
reported that he very rarely had disturbing dreams.  The Veteran 
also reported mild paranoia and some home isolation; but the 
Veteran felt his condition was stable.  In November 2005, the 
Veteran indicated that he had not been doing as well with his 
PTSD.  He indicated that he was having more disturbing dreams, 
and his paranoia was reportedly worse.  Nevertheless the Veteran 
was well-groomed, his speech was normal, and a GAF of 60 
continued to be assigned.

In February 2006, the Veteran submitted a letter from his VA 
doctor who stated that since she began treating him in August 
2004 he had been having significant difficulty with his illness 
that dramatically affected his employability and had been very 
debilitating personally.  She stated that the Veteran had been 
suffering from paranoia that made it extremely difficult for him 
to work or socialize with others.  She also noted the Veteran's 
nightmares and flashbacks.  

However, this opinion does not appear to be supported by the 
treatment records which as described above consistently show only 
moderate (tending toward mild) symptoms, including diminished 
nightmares and improving mood.  Furthermore, the subsequent 
treatment records likewise contradict this opinion.  

For example, in May 2006 the Veteran stated that he was doing 
fairly well.  He was sleeping better (on account of a CPAP 
machine).  It was noted that while the Veteran still had 
occasional nightmares, they were under control; and it was noted 
that the Veteran's paranoia was under fairly good control with 
the medication.  The Veteran was still somewhat isolative, but he 
had been attending church regularly.  The Veteran was well-
groomed and cooperative; his mood was better, he denied any 
suicidal ideation or homicidal ideation, and it was noted that he 
had only minimal paranoia.  His thought processes were linear and 
goal-directed.  The Veteran's insight and judgment were fair.  A 
GAF of 60 was assigned.  In June 2006, the Veteran was still 
doing fairly well by his own admission, and his nightmares were 
improved, and his paranoia was under good control.

In the August 2007 joint motion for remand, it was argued that 
the Veteran had nightmares, night sweats, flashbacks, diminished 
socialization, avoidance of crowds, and panic attacks 2-4 times 
per month.  It was also noted that the Veteran's wife had 
observed some memory loss, and it was felt that the treatment 
records from September 2001 to March 2005 confirmed symptoms such 
as weekly nightmares, and sleep disturbances as well as 
depression, moodiness, and paranoia.

The Veteran was provided with a VA examination in July 2008.  The 
Veteran reported that his physical health had declined since his 
last examination and he was more stressed as a result.  The 
Veteran had dropped out of individual mental health treatment, 
but continued on medication.  The Veteran reported nightmares 
approximately 6 -7 times per month with generally restless sleep, 
although it was noted that his sleep was aggravated by sleep 
apnea.  However, his sleep was noted to have improved as a result 
of medication.  The Veteran indicated that he had difficulty 
focusing over the previous couple years and had difficulty 
remembering things.  The Veteran did not report any other mental 
or emotional problems until asked about specific symptoms later 
in the examination.  The Veteran reported a beautiful 
relationship with his wife.  He also had a good relationship with 
his family and in-laws.  The Veteran also reported seeing his 
children and grandchildren frequently.  The Veteran said he has 
some friends and a supportive church, and he played the keyboard 
at church and taught Sunday school.  The examiner noted that the 
Veteran was not really showing signs of clinically significant 
social dysfunction.  The Veteran was cooperative, and rapport was 
well-established.  The Veteran was articulate with good social 
skills.  The Veteran's thought processes were logical and 
coherent, and he was well oriented.  Reasoning and judgment were 
good.  It was noted that the Veteran had some memory problems, 
but the examiner was of the opinion that it was related to his 
depression, anxiety and retirement which made his life less 
regimented, and not so much due to his PTSD.

When asked about specific psychiatric symptoms, the Veteran 
endorsed nightmares, occasional panic attacks, depressed mood, 
anger and irritability.  The examiner then stressed that the 
Veteran was not showing any signs of significant impact of his 
PTSD on his social functioning.  The examiner found that the 
Veteran had mild occupational problems before he retired, but did 
not additionally find that the Veteran's PTSD would preclude 
employment.  The examiner concluded that while the Veteran 
continued to endorse PTSD symptoms, they were diminished in 
severity and moderate improvements had occurred to the point 
where the Veteran transferred his care to his primary care 
physician and did not require oversight by a psychiatrist.  The 
examiner diagnosed the Veteran with mild PTSD and assigned a GAF 
of 67.  The examiner opined that the Veteran's PTSD symptoms were 
not of such severity to merit an increase.  The examiner also 
noted that despite some of the Veteran's reported symptoms, his 
medical records suggested he had been stable for many years.  

The examiner met with the Veteran again in September 2008 in 
conjunction with an evaluation for other benefits, but indicated 
that the Veteran's psychiatric symptoms had not changed.  The 
examiner did state that while his PTSD might have a mild impact 
on his concentration at work, it would not prevent him from 
working. 

In June 2009, the Veteran was seen for complaints of depression.  
The Veteran was cooperative, and spoke normally.  The Veteran's 
affect was constricted and irritable.  He denied any suicidal 
ideation or homicidal ideation.  His insight and judgment was 
fair.  The doctor assigned a GAF of 45.  However, treatment 
records several months later in October 2009 show that the 
Veteran was once again assigned a GAF of 60; after he reported 
doing pretty good with occasional "semi-nightmares."  The 
Veteran reported sleeping well at that time and his mood was 
pretty good overall.   

Another VA examination was provided in April 2010 at which the 
Veteran reported being close to seven of his eight siblings.  He 
also had been married for 24 years to his wife who he described 
as very supportive, and he asserted that they were close.  The 
Veteran also reported good relationships with his children.  The 
Veteran reported going to more than one church, and indicated 
that his activities included reading, fishing, studying the 
bible, and participating in a nursing home ministry.  The Veteran 
was oriented to person, place and time, his speech was normal.  
The Veteran denied panic attacks and he was able to maintain his 
activities of daily living.  The examiner assigned a GAF of 60.  
The examiner opined that the Veteran's PTSD symptoms were not 
severe enough to interfere with either occupational or social 
functions.  Additionally the Veteran had a positive relationship 
with his wife, children, and grandchildren and he had many social 
relationships through the church.  

Having reviewed the entirety of the psychiatric evidence, the 
Board is of the opinion that the Veteran is appropriately rated 
both currently and throughout the duration of his appeal since 
September 2001.  While there may have been brief periods of 
increased symptomatology, such peaks have not been protracted or 
for a period with a clear beginning and end as to otherwise 
provide a reasonable basis for assigning an increased and then a 
decreased rating consistent with the desire to produce the 
greatest degree of stability of disability evaluations.  
38 C.F.R. § 3.344.  Moreover, the examiner in July 2008 
specifically found that the Veteran's PTSD symptoms had been 
stable for many years.

As noted by the Veteran's representative, the Veteran has 
endorsed various PTSD symptoms that are included in the examples 
of symptoms that might be consistent with a 50 percent rating.  
However, while a number of possible symptoms are listed in the 
rating criteria for each level of disability rating, the 
regulations are concerned with the impact of those symptoms on a 
veteran's social and occupational functioning, not just on the 
fact that a veteran may experience certain symptoms.

In this case, as has been thoroughly chronicled by his recent VA 
examinations, the Veteran's PTSD has not caused significant 
social impairment.  He has been married to the same woman 
throughout the course of his appeal and for many years before he 
filed his claim.  By all accounts, they have a strong, supportive 
relationship.  The Veteran also appears to have good 
relationships with his children, grandchildren, siblings, and in-
laws.  While the Veteran has complained that he is isolative, his 
actions reflect otherwise; as the Veteran teaches Sunday school, 
works at a nursing home ministry, and plays keyboard for his 
church.  It has also been noted that the Veteran has a good 
social community within the church.  As such, it is not shown 
that the Veteran is socially limited by his PTSD such that a 
rating in excess of 30 percent is warranted.  Similarly, the 
medical evidence shows only mild occupational impairment as a 
result of his PTSD, as by his own admission, the Veteran was an 
excellent employee until his physical problems forced him to 
retire early.

The Board has reviewed the entirety of the medical evidence, and 
is well-aware of the letter written in February 2006 suggesting 
that the Veteran was unemployable.  However, this letter simply 
does not fit with the rest of the treatment records and 
examination reports which overwhelmingly find otherwise.  As 
such, the Board concludes that that letter on its own is 
insufficient to warrant a higher rating.  

During the course of the Veteran's appeal, he has generally been 
assigned GAF scores of 60 which again are assigned for moderate 
symptoms.  Furthermore, a score of 60 is at the mildest end of 
the moderate symptom scale.  The Veteran has been assigned scores 
on several occasions which are lower than 60, but generally they 
were either not supported by the symptoms described on the 
examination or were the result of a temporary change in 
medication.  As such, the mere fact that several scores below 60 
were assigned does not mandate a higher rating, as the evidence 
contemporary with those records shows that the Veteran's PTSD 
symptoms quickly returned to the level generally seen throughout 
the course of his appeal.

The Veteran's primary complaint throughout the course of his 
appeal has been that his PTSD causes difficulty sleeping, causes 
memory loss, causes depression and causes paranoia.  However, 
chronic sleep impairment, mild memory, depression, and 
suspiciousness are hallmark characteristics of a 30 percent 
rating and are specifically listed in the rating criteria. 

The Veteran's representative argued that he demonstrated a number 
of symptoms of a 50 percent rating such as panic attacks and 
difficulty establishing and maintaining effective work and social 
relationships.  However, the evidence, as described above, shows 
that the Veteran has established and maintained a number of 
social relationships in his family and through his church; and 
the examiner in 2010 found that the Veteran's PTSD would not 
preclude employment.  Additionally, the Veteran denied even 
having panic attacks at his VA examination in April 2010.  

As such, the Board concludes that a rating in excess of 30 
percent is not warranted on a schedular basis for PTSD.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the schedular rating criteria clearly provide 
higher ratings should the Veteran's PTSD symptoms increase.  The 
rating that is assigned was based on the evidence of record, and 
the symptoms reported by the Veteran were clearly contemplated by 
the rating schedule.  Furthermore, the record does not show that 
the Veteran's PTSD is in any way unique such that the rating 
schedule would be inadequate.  As such, an extraschedular rating 
is not warranted.

Therefore, a PTSD rating in excess of 30 percent is denied.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

Here, however, the issue of entitlement to a rating in excess of 
30 percent for PTSD arose out of the Veteran's claim for service 
connection which was granted.  He then appealed the downstream 
issue of the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there are no 
further notice requirements under the aforementioned law.

With regard to the service connection claims, required notice was 
provided by a letter dated in June 2008, which informed the 
Veteran of all the elements required by the Pelegrini II Court as 
stated above.  The letter also explained how disability ratings 
and effective dates are established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Numerous VA and private treatment records have been obtained, as 
have service treatment records and Social Security Administration 
records.  Additionally, the Veteran testified at a hearing 
before the Board.

The Veteran was also provided with multiple VA examinations (the 
reports of which have been associated with the claims file) in 
conjunction with his claim.  Several of the examinations were 
ordered to specifically address the arguments from the Veteran 
and his representative.  These concerns were acknowledged by the 
examiners and the examination reports were completed following a 
review of the claims file and an examination of the Veteran.  The 
examiners also provided well-reasoned rationales for their 
opinions.  As such, the Board concludes that they have satisfied 
the remand instructions and are more than adequate for rating 
purposes.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.












      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for upper respiratory condition/sinusitis is 
denied.

A PTSD rating in excess of 30 percent is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


